UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBERS 333-137067 333-121479 333-84294 (Check one): ¨ Form 10-K ¨ Form 20-F ¨ Form 11-K þ Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: November 24, 2007 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION American Achievement Group Holding Corp. AAC Group Holding Corp. American Achievement Corporation Full Name of Registrants Former Name if Applicable 7211 Circle S Road Address of Principal Executive Office (Street and Number) Austin, TX 78745 City, State and Zip Code PART II - RULES 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the Registrants seek relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate). þ (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. ¨ (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fiftteenthcalendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ¨ (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrants have been working diligently to complete their Quarterly Report on Form 10-Q for the quarter ended November 24, 2007 (the "Form 10-Q").Notwithstanding such efforts, the Registrants require additional time to complete the preparation of their financial statements by management.Such preparation and review cannot be completed by the required filing date of January 8, 2007 without unreasonable effort and expense. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Kris Radhakrishnan (512) 444-0571 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes þ No ¨ (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion there? Yes þ No ¨ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company's results of operations for the fiscal quarter ended November 24, 2007 will be significantly different from the prior fiscal quarter ending November 25, 2006 primarily as a result of the shutdown of the Company’s achievement publications segment during the first quarter ended November 24, 2007. The results of operations from the achievement publication segment will be reported as discontinued operations for the fiscal quarters ended November 25, 2006 and November 24, 2007. Included in the results for the fiscal quarter ended November 24, 2007 will be cash costs of $0.5 - $1.0million and asset write-offs of $5.0 - $6.0million related to the shutdown of the achievement publications segment. AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION (Name of Registrants as Specified in Charters) have each caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 8, 2008 By: /s/Kris G. Radhakrishnan Name: Kris G. Radhakrishnan Title: Chief Financial Officer
